    Case 3:19-cv-00837-DJN Document 5 Filed 01/07/20 Page 1 of 4 PageID# 28




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

 MARK C. JOHNSON,                                              Case. No. 3:19-cv-00837-DJN

                       Plaintiff,                              Judge David J. Novak

          v.

 PENNYMAC LOAN SERVICES, LLC, et
 al.,

                       Defendants.

  DEFENDANT PENNYMAC LOAN SERVICES, LLC’S OPPOSITION TO PETITION
    TO CONFIRM ARBITRATION AWARD AND CROSS MOTION TO VACATE
                 FRAUDULENT ARBITRATION AWARD

        PennyMac Loan Services, LLC (“PennyMac”), by and through undersigned counsel, hereby

opposes the Petition to Confirm Arbitration Award (the “Petition”) filed by the Plaintiff, Mark C.

Johnson (“Plaintiff”). See Dkt. No. 1.1 In addition, PennyMac moves this Court to vacate the

fraudulent arbitration award upon which Plaintiff’s Petition is based.

        As a threshold issue, the Petition should be denied because it fails to include a copy of the

underlying agreement to arbitrate, in violation of the requirements of 9 U.S.C. § 13(a). Furthermore,

the Petition purports to confirm an award for an arbitration about which PennyMac was never given

any proper notice. That is because the underlying contract does not exist and the arbitration hearing

never took place. As a result, the Petition must also be denied because it is substantively without legal

or factual basis – it is based on a fake arbitration award that was purportedly issued by an illegitimate




1
  On December 19, 2019, Plaintiff attempted to serve PennyMac in this matter. That service was ineffective, since it
included neither the Petition nor a copy of the Summons in this case. See FED. R. CIV. P. 4(c). On January 6, 2020,
Plaintiff filed an “Affidavit of Service” in which Plaintiff confirmed that he provided PennyMac only with the
Arbitration Hearing Notification, the Final Arbitration Award, and an “All Purpose Proof of Service,” but not the
Petition or the Summons. See Dkt. No. 4. Notwithstanding this failed attempt at service, and without waiving any
arguments it may have in this regard, PennyMac files this Opposition and accompanying Cross Motion to Vacate.


136044.01920/122267555v.11
   Case 3:19-cv-00837-DJN Document 5 Filed 01/07/20 Page 2 of 4 PageID# 29




and unauthorized “arbitration” company for an “arbitration” hearing that was never conducted and in

which neither Plaintiff nor PennyMac ever participated. Stated differently, the Plaintiff knowingly

brought this action for no other purpose than to defraud PennyMac and this Court. Even setting aside

Plaintiff’s fraud upon this Court, the arbitration award must be vacated because it is facially invalid

and the supposed arbitrator manifested blatant disregard for the law. In further support of this Motion,

PennyMac attaches the accompanying Memorandum of Law.

       Wherefore, the Court should deny the Plaintiff’s Petition to Confirm Arbitration Award

against PennyMac, strike the Petition, with prejudice, and vacate Plaintiff’s fraudulent arbitration

Award pursuant to 9 U.S.C. §10(a)(1).

                                               Respectfully Submitted,

                                               BLANK ROME LLP

Dated: January 7, 2020                         /s/ Adrien Pickard
                                               Adrien Pickard, Esq. (VSB # 65833)
                                               1825 Eye Street, N.W.
                                               Washington, DC 20006-5403
                                               Tel: (202) 727-5845
                                               Fax: (202) 572-1430
                                               APickard@blankrome.com
                                               Counsel for Defendant PennyMac Loan Services,
                                               LLC


                         NOTICE PURSUANT TO LOCAL RULE 7(K)

CONSISTENT WITH THE REQUIREMENTS OF ROSEBORO V. GARRISON, 528 F.2D
309 (4TH CIR. 1975), PLEASE TAKE NOTICE THAT:

(1) YOU, THE PRO SE PARTY, ARE ENTITLED TO FILE A RESPONSE OPPOSING
THE MOTION AND THAT ANY SUCH RESPONSE MUST BE FILED WITHIN
TWENTY-ONE (21) DAYS OF THE DATE ON WHICH THE DISPOSITIVE OR
PARTIALLY DISPOSITIVE MOTION IS FILED; AND

(2) THE COURT COULD DISMISS THE ACTION ON THE BASIS OF THE MOVING
PARTY’S PAPERS IF YOU DO NOT FILE A RESPONSE; AND



                                                   2
  Case 3:19-cv-00837-DJN Document 5 Filed 01/07/20 Page 3 of 4 PageID# 30




(3) YOU MUST IDENTIFY ALL FACTS STATED BY THE MOVING PARTY WITH
WHICH THE PRO SE PARTY DISAGREES AND MUST SET FORTH THE PRO SE
PARTY’S VERSION OF THE FACTS BY OFFERING AFFIDAVITS (WRITTEN
STATEMENTS SIGNED BEFORE A NOTARY PUBLIC AND UNDER OATH) OR BY
FILING SWORN STATEMENTS (BEARING A CERTIFICATE THAT IT IS SIGNED
UNDER PENALTY OF PERJURY); AND

(4) YOU ARE ALSO ENTITLED TO FILE A LEGAL BRIEF IN OPPOSITION TO THE
ONE FILED BY THE MOVING PARTY.




                                     3
   Case 3:19-cv-00837-DJN Document 5 Filed 01/07/20 Page 4 of 4 PageID# 31




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2020, I sent a copy of the foregoing Defendant PennyMac
Loan Services, LLC’s Opposition to Petition to Confirm Arbitration Award and Cross Motion to
Vacate Fraudulent Arbitration Award by first class mail, postage prepaid, to the following:

               Mark C. Johnson
               451 May Lane
               Louisa, VA 23093
               Pro Se Plaintiff



                                             /s/ Adrien Pickard
                                             Adrien Pickard, Esq. (VSB # 65833)
                                             1825 Eye Street, N.W.
                                             Washington, DC 20006-5403
                                             Tel: (202) 727-5845
                                             Fax: (202) 572-1430
                                             APickard@blankrome.com
                                             Counsel for Defendant PennyMac Loan Services,
                                             LLC




                                                4
